DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Due to the arguments, the 35 USC 101 rejections are withdrawn.  As for the restriction requirement, any request for rejoinder may be considered at allowance if the conditions of the MPEP are met.
As to the prior art rejections, applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive. The applicant argues that Urbanic does not teach a portion of a path for each infill structure.  However, as the claim is written, the only requirement is that path cause deposition of the second infill structure is not adjacent to the first, and that the deposition of third is adjacent to the first.  The claim does not include any subject matter or distinguishing characteristics of each tool path except resulting in deposition.  As the deposition proceeds in Urbanic, each deposited infill structure will cool upon deposition as the others are deposited, inherently, as the material leaves the hot tool head.  The claim does not require a set or specific time period nor that the infill cool completely.  The claim does not require any particular shape, angle or material to distinguish the infill types except for location.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As was cited in the previous office action, Figure 12 for example and in particular shows infill slices of various shapes and portions that may be considered to include first, second and third infill structure that are deposited by an extrusion printer and whose shape is determined by a computer.  For example, cap portion 52 (Fig 12e) may be considered a first portion, 78 may be considered a second and a structure 58 that occurs after deposition of the second may be considered a third as broadly claimed.
Though it is not present in the claims, Urbanic uses angles to determine tool paths, and this may be considered a property of the material as broadly claimed in the dependant claims. One of ordinary skill in the art would find it obvious that it is the angle and position that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084), generation of any infill structure; and generating data that represents each of the determined infill structures for use by the three-dimensional extrusion printer with the three-dimensional model to create the modified object (paras 0080-0094).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Therefore, for at least these reasons, the rejections of claim 8 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urbanic (US 2016/0200051 A1).
As to claim 8, Urbanic teaches a computer-implemented method (para 0006) comprising: receiving a three-dimensional model of a solid object for creation by a three-dimensional extrusion printer (para 0029); determining infill structures (first, second, third) as shown in Figures 10 and 12, for example, whose location relative to eachother may be considered as claimed as first, second and third are not necessarily done in order as broadly claimed.   One of ordinary skill in the art would find it obvious that it is the angle and position that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084), generation of any infill structure; and generating data that represents each of the determined infill structures for use by the three-dimensional extrusion printer with the three-dimensional model to create the modified object (paras 0080-0094).  As the deposition proceeds, each deposited infill structure will cool upon deposition as the others are deposited.
As to claim 9, the printer is as claimed in para 0024.
As to claims 11-12 and 15, these modifications, along with the limitations discussed above, are disclosed in paras 0046-0084.  One of ordinary skill in the art would find it obvious that it is the angle that is being used by manipulating and mapping positions of the axes as shown in the Figures and paras 0046-0084.  Angles are also obviously modified by manipulating other geometry such as curves, pillars, etc. in paras 0026-0027 and 0078.  Each value is chosen by routine experimentation to achieve the desired finished 3D printed structure.

Allowable Subject Matter
Claims 10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims require separation and particular parameters of the first, second and third infill structures that distinguish them from Urbanic and the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715